Citation Nr: 0403515	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as due to a concussion.

2.  Entitlement to service connection for vasomotor rhinitis, 
claimed as due to a concussion.

3.  Entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
January 1970.  Evidence that the veteran served in combat in 
Vietnam is of record.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  Service 
connection for a tic of the left shoulder, left arm and left 
leg as secondary to a concussion in service was denied in an 
unappealed November 1991 rating decision.  In June 1995, the 
veteran, through his representative, submitted a claim for 
service connection for the residuals of a concussion; with 
his claim was included a statement by a private physician 
indicating that the veteran had common migraine, vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus.  
In a September 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania determined that the veteran had not submitted 
new and material evidence with which to reopen a claim for 
service connection for "residuals of concussion".  The 
veteran appealed the September 1995 rating decision to the 
Board.

In a December 1997 action, the Board styled the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for a tic 
affecting the left shoulder, left arm and left leg as 
secondary to a concussion.  The Board explained that since 
the issues of service connection for migraine with vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus 
secondary to a blast concussion had not been previously 
denied, the RO should adjudicate those issues on a de novo 
basis.  The Board consequently remanded the case with 
instructions for the RO to adjudicate the claims for migraine 
with vasomotor rhinitis, intermittent labyrinthitis and 
vascular tinnitus on a de novo basis.  The Board also 
instructed the RO to adjudicate several other issues which 
are not before the Board at this time.  

Following remand of the case to the RO, the RO adjudicated 
the migraine headache, vasomotor rhinitis, intermittent 
labyrinthitis and vascular tinnitus claims in an October 1999 
rating decision; a statement of the case addressing those 
claims was issued later in October 1999 and the veteran 
submitted a VA Form 9 in November 1999.

On July 2, 2002, the Board issued a decision denying the 
veteran's claims for service connection for migraine 
headaches, vasomotor rhinitis and intermittent labyrinthitis, 
all claimed as due to a concussion, and denying the claim to 
reopen the issue of service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion.  The Board explained that the issue of 
entitlement to service connection for vascular tinnitus would 
be the subject of a separate decision following further 
development of that issue by the Board (the record reflects 
that the Board thereafter remanded the tinnitus issue to the 
RO in October 2003, and that the tinnitus claim is currently 
in remand status).  The veteran appealed the Board's July 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in a September 2003 
order, granted a Joint Motion for Remand filed by the parties 
to the appeal, and vacated and remanded the Board's July 2002 
decision.  The case was thereafter returned to the Board.

The Board notes that the veteran, in November 2000, requested 
a hearing before a member of the Board in Washington, DC.  
The requested hearing was scheduled for May 2002, but the 
veteran failed, without explanation, to report.  His request 
for a hearing before a member of the Board is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2003).

The Board notes that the Joint Motion for Remand suggested 
that the Board consider clarifying what conditions the 
veteran claims resulted from his in-service shell blast, and 
"consolidate [the claimed conditions] in a cohesive 
manner."  The Board points out that the only issues 
developed for appellate review, and over which the Board 
therefore has jurisdiction, are those listed on the title 
page of this action (as well as the issue of entitlement to 
service connection for vascular tinnitus which is currently 
in remand status).  If the veteran wishes to file a claim for 
service connection for a disability other than those 
referenced in the preceding sentence, he should so notify the 
RO, which should respond appropriately to any communication 
received.

The Board lastly notes that received at the Board in January 
2004 were additional private medical records for October 1995 
for the veteran, as well as a December 2003 statement by a 
private physician pertaining to the veteran's claim for 
service connection for vascular tinnitus.  The Board is 
confident that the newly submitted documents will be properly 
considered by the RO once this remand is received at that 
facility.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Briefly, the Joint Motion for Remand determined that the 
Board failed to ensure compliance with a March 29, 2000, 
Board remand purportedly requiring that the veteran be 
scheduled for VA examinations of his disabilities to 
determine whether those disabilities are etiologically 
related to service.  The Joint Motion for Remand also 
concluded that 38 U.S.C.A. § 5103A(d) requires that VA afford 
the veteran VA examinations for each condition claimed by the 
veteran to have been caused by a concussion experienced in 
service.  The Joint Motion for Remand requested that the 
Board defer any determination as to whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a tic of the left shoulder, left arm, and left 
leg until the referenced examinations were conducted.

The Board initially notes that the March 29, 2000, Board 
remand on which the Joint Motion for Remand relies does not 
exist.  In point of fact, the Board has remanded the instant 
appeal only once previously, in December 1997, and at that 
time did not instruct the RO to schedule the veteran for any 
examinations of his claimed disorders.

In any event, since the Joint Motion for Remand also 
concluded that the veteran should be afforded additional VA 
examinations in compliance with 38 U.S.C.A. § 5103A(d), the 
Board will remand the issues of entitlement to service 
connection for migraine headaches, vasomotor rhinitis and 
intermittent labyrinthitis to the RO in order to afford the 
veteran the referenced examinations.

The Board notes in passing that although the Joint Motion 
indicates that the veteran should be afforded VA examinations 
for all disabilities claimed as secondary to a concussion 
received in service, the Joint Motion did not conclude that 
the veteran's claim for service connection for a tic of the 
left shoulder, left arm and left leg should be reopened, or 
that new and material evidence had otherwise been submitted 
in connection with that claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) appears to have left intact the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  See 38 U.S.C.A. § 5103A(f).  
Additionally, while the final regulations promulgated by VA 
to implement the provisions of the VCAA (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)), 
provide, with respect to claims to reopen based on the 
submission of new and material evidence, for a limited duty 
on the part of VA to assist a veteran in obtaining evidence 
in support of a claim, this duty to assist is available only 
for those claims filed on or after August 29, 2001 (the 
veteran's claim was filed in June 1995), and in any event do 
not include affording a veteran a VA examination.  See 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1352-53 (Fed. Cir. 2003) (acknowledging VA's 
position that VA is not obligated to afford a claimant an 
examination pursuant to 38 C.F.R. § 3.159(c)(4) until new and 
material evidence to reopen the claim has been submitted).

Since the Joint Motion for Remand did not specifically 
identify the claim for service connection for a tic of the 
left shoulder, left arm and left leg as one for which a VA 
examination should be scheduled, or otherwise indicate that 
the claim should be reopened, and as the VCAA and 
implementing regulations in fact do not require VA to assist 
a veteran in a claim which has not yet been reopened by 
affording him a VA examination or by obtaining a medical 
opinion, the Board does not construe the Joint Motion for 
Remand as requiring that VA schedule the veteran for an 
examination of his left shoulder, left arm and left leg tic.

The Board does note, however, that the veteran has not been 
adequately advised, with respect to the claim to reopen the 
issue of entitlement to service connection for a tic of the 
left shoulder, left arm and left leg, of the information and 
evidence necessary to substantiate the claim, and has not 
been adequately advised as to what evidence VA would obtain 
for him and of what information or evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further procedural actions with 
respect to this claim consequently are required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA that complies 
with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and request that the veteran 
provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA neurological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his migraine headaches; 
and the nature, extent and etiology 
of any intermittent labyrinthitis.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any migraine headache disorder 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the migraine headache 
disorder is etiologically related to 
the veteran's period of service, 
including to any concussion 
experienced therein, or whether the 
disorder was manifest within one 
year of the veteran's discharge from 
service.  With respect to any 
intermittent labyrinthitis 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to the 
veteran's period of service, 
including to any concussion 
experienced therein, or whether the 
disorder was manifest within one 
year of the veteran's discharge from 
service.   The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  The RO should also arrange for 
the veteran to undergo a VA ear, 
nose and throat examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's vasomotor 
rhinitis.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to any 
vasomotor rhinitis identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the vasomotor rhinitis is 
etiologically related to the 
veteran's period of service, 
including to any concussion 
experienced therein.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to service connection 
for migraine headaches, vasomotor 
rhinitis and intermittent 
labyrinthitis (claimed as due to a 
concussion), and re-adjudicate the 
issue of whether new and material 
evidence has been submitted to 
reopen the claim for service 
connection for a tic of the left 
shoulder, left arm and left leg 
(claimed as due to a concussion).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


